FILED
                            NOT FOR PUBLICATION
                                                                                AUG 10 2020
                    UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JIAYOU SUN,                                      No.   14-73519

              Petitioner,                        Agency No. A087-604-898

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Jiayou Sun, a citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”)

decision denying his application for asylum, withholding or removal, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding, which

was based on inconsistencies in Sun’s testimony regarding when his wife was

forced to have an intrauterine device placed by the Chinese government. See

Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2014); see also Chawla v.

Holder, 599 F.3d 998, 1001 (9th Cir. 2010) (“Our review is limited to the BIA’s

decision concerning the adverse credibility finding.”). This inconsistency went to

the heart of Sun’s claim that he suffered persecution on account of his violation of

China’s one child policy, and thus the IJ and Board permissibly found Sun not

credible. See Li v. Holder, 738 F.3d 1160, 1163 (9th Cir. 2003). Therefore, the

denial of his application for asylum and withholding of removal was supported by

substantial evidence. See Shrestha, 590 F.3d at 1047–48.

      Because Sun offered no other evidence in support of his claim for protection

under the CAT apart from the testimony that the agency found not credible, the

Board properly affirmed the IJ’s denial on that claim as well. See id. at 1049.

      PETITION DENIED.




                                          2